Case: 19-50936        Document: 00515557913             Page: 1      Date Filed: 09/09/2020




               United States Court of Appeals
                    for the Fifth Circuit                                    United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                            September 9, 2020
                                      No. 19-50936                             Lyle W. Cayce
                                    Summary Calendar                                Clerk


   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Reynaldo Salinas, also known as Reynaldo Salinas, Jr.,

                                                                  Defendant—Appellant.


                    Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:17-CR-842-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
           Reynaldo Salinas appeals his jury trial convictions for attempted
   transfer of obscene material to a minor, see 18 U.S.C. § 1470, and attempted
   coercion and enticement of a minor, see 18 U.S.C. § 2422(b), and his resulting
   cumulative prison term of 180 months and cumulative supervised release


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5TH CIR. R. 47.5.4.
Case: 19-50936      Document: 00515557913            Page: 2   Date Filed: 09/09/2020




                                      No. 19-50936


   term of 10 years. Before trial, Salinas moved to suppress all the evidence
   gathered by the Air Force Office of Special Investigations (AFOSI) in the
   investigation that culminated in his arrest for the crimes of which he was
   ultimately adjudged guilty. See FED. R. CRIM. P. 12(b)(3)(C). As pertinent
   here, Salinas argued that the investigation violated the Posse Comitatus Act
   (PCA), 18 U.S.C. § 1385. Pretermitting the question of a violation, the
   district court ruled that suppression was not appropriate because Salinas
   failed to demonstrate widespread and repeated violations of the PCA
   sufficient to justify imposition of the exclusionary sanction he sought.
   Salinas’s sole issue on appeal is whether the suppression ruling was
   erroneous.
          Salinas argues that the facts prove a violation of the PCA’s prohibition
   against using the military to enforce civilian laws—including, in this case, the
   federal statutes of conviction. In his view, exclusion of the evidence gathered
   in the AFOSI investigation is required in order to discourage future violations
   of the PCA, violations that he contends are repeated and widespread in the
   military.
          As the district court did, we assume without deciding that the AFOSI
   violated the PCA in investigating Salinas. See Weaver v. Massachusetts,
   137 S. Ct. 1899, 1911 (2017); United States v. Rodriguez, 523 F.3d 519, 525 (5th
   Cir. 2008). We note that this court has consistently deferred formulation of
   an exclusionary rule for a PCA violation when the question has arisen. See,
   e.g., United States v. Mullin, 178 F.3d 334, 342-43 (5th Cir. 1999); United
   States v. Hartley, 796 F.2d 112, 115 (5th Cir. 1986); United States v. Wolffs,
   594 F.2d 77, 85 (5th Cir. 1979).




                                           2
Case: 19-50936      Document: 00515557913           Page: 3     Date Filed: 09/09/2020




                                     No. 19-50936


          Evidence will not be excluded because of a violation of the PCA unless
   such violation is “‘widespread and repeated.’” Hartley, 796 F.2d at 115
   (quoting Wolffs, 594 F.2d at 85). In Wolffs, this court stated that “should [it]
   be confronted in the future with widespread and repeated violations of the
   Posse Comitatus Act an exclusionary rule can be fashioned at that time.” 594
F.2d at 85. This court’s cautiousness in that regard is consonant with the
   Supreme Court’s teaching that “the deterrence benefits of suppression”
   must “outweigh its heavy costs.” Davis v. United States, 564 U.S. 229, 237
   (2011); see Hudson v. Michigan, 547 U.S. 586, 591 (2006); United States
   v. Leon, 468 U.S. 897, 906 (1984).

          We decline Salinas’s invitation to infer repeated violations of the
   PCA based on the events of this case taken together with seven court cases
   that Salinas cites. As he did not raise this specific argument in the district
   court, review is for plain error. See Puckett v. United States, 556 U.S. 129, 136
   (2009). The plain error standard requires, in addition to showing that a
   forfeited error was clear or obvious, i.e., not “subject to reasonable dispute,”
   that the defendant show that the error affects his substantial rights. Puckett,
556 U.S. at 135; see United States v. Ellis, 564 F.3d 370, 377-78 (5th Cir. 2009);
   see also United States v. Trejo, 610 F.3d 308, 319 (5th Cir. 2010). If the
   defendant discharges his burden of showing a plain error, we have “discretion
   to remedy the error”—discretion that will not be exercised, however, if the
   error has no serious effect on “the fairness, integrity or public reputation of
   judicial proceedings.” Puckett, 556 U.S. at 135 (internal quotation marks and
   citation omitted).




                                           3
Case: 19-50936      Document: 00515557913           Page: 4   Date Filed: 09/09/2020




                                     No. 19-50936


          Our review of his brief reveals that Salinas points to at most five
   incidences of PCA violations in the roughly 43-year period between 1974—
   when United States v. Walden, 490 F.2d 372, 376-77 (4th Cir. 1974), Salinas’s
   oldest cited case, was decided—and 2017, when the AFOSI investigated him.
   But Salinas cites no authority that supports his notion that such few
   incidences in such a considerable time span is what this court had in mind
   when referring to widespread and repeated violations that would justify the
   exclusionary sanction. See Hartley, 796 F.2d at 115. A claim that is novel and
   “not entirely clear under the existing case authority” is “doom[ed] . . . for
   plain error.” Trejo, 610 F.3d at 319. Moreover, whether exclusion based in
   part on violations occurring many years ago is necessary is a proposition at
   least subject to reasonable debate, given that the required analytical focus
   includes consideration of the “the deterrence benefits of suppression” and
   the social costs of an exclusionary sanction. Davis, 564 U.S. at 237; see Ellis,
564 F.3d at 377-78. And that debate does not favor Salinas, who has not
   shown extenuating factors supporting exclusion, such as “systemic error or
   reckless disregard,” in the instant case. Herring v. United States, 555 U.S.
135, 147 (2009). Consequently, we leave the ruling on the motion to suppress
   undisturbed, and we AFFIRM Salinas’s convictions. See Puckett, 556 U.S.
   at 135-36.




                                          4